 In the Matter ofPANAMARAIL ROAD COMPANYandMARINEENGINEERS BENEFICIAL ASSOCIATIONCase No. R-108.-Decided October 01, 1936Water Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees-rival organizations; substantialdoubt as to majority status-question affecting commerce : employees directlyengaged in interstate commerce-UnitAppropriate for Collective Bargaining:community of interest ; craft ; established labor organizations in industry ; occu-pational differences; licensedpersonnel-Representatives:proof of choice: mem-bership in union; statementdesignating-Certification of Representatives:afterinvestigation but without election.Mr. David A. Moscovitzfor the Board.Mr. Edward Patrick Trainor,of New York City, for the Union.Mr. John MillikenandMr. Bert L. Todd,of New York City, forUnited Licensed Officers of the United States of America.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OF CASEOn July 2, 1936, the Marine Engineers Beneficial Association, here-inafter termed the M. E. B. A., filed with the Regional Director forthe Second Region a petition alleging that a question affecting com-merce had arisen concerning the representation of the licensed engi-neers employed on the vessels of the Panama Rail Road Company,New York, N. Y., hereinafter termed the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act (49 Stat. 449)', hereinaftertermed the Act. The petition, in substance, avers that the bargainingunit claimed to be appropriate by the petitioner is composed of thelicensed engineers employed in the maintenance of the mechanicalequipment of the boats of the Company, "in distinction of the workof navigation performed by licensed deck officers"; that the UnitedLicensed Officers, hereinafter termed the U. L. O., on April 18, 1936,having at that time in its membership only one licensed engineeremployed by the Company, made an agreement with the Companyon behalf of all licensed engineers and licensed deck officers; that thelicensed engineers employed by the Company and affected by the.agreement are in fact members of the M. E. B. A. and desire to be290 DECISIONS AND ORDERS291represented by the M. E. B. A. for the purpose of collective bargain-ing with the Company.On July 21, 1936, the National Labor Relations Board, herein-after termed the Board, duly authorized the Regional Director forthe Second Region to conduct an investigation and provide for anappropriate hearing upon due notice, pursuant to Section 9 (c) ofthe Act and Article III, Section 3 of National Labor RelationsBoard Rules and Regulations-Series 1, as amended. On August 11and 18, 1936, the Regional Director issued and duly served noticeand amended notice of hearing on the Company, the M. E. B. A.and the U. L. O. Pursuant to notice, a hearing was held in NewYork, N. Y., on August 21 and 22, 1936, before Benedict Wolf, dulydesignated by the Board as Trial Examiner.The Company, theM. E. B. A. and the U. L. O. appeared and participated in thehearing the Board was represented by counsel.Full opportunityto be heard, to examine and to cross-examine witnesses and to in-troduce evidence bearing upon the issues was afforded to all parties.We find no prejudicial error in any of the Trial Examiner's rul-ings at the hearing and they are hereby affirmed. The Board hasaccepted a brief filed by the International Union of OperatingEngineers,Marine Local Union No. 3, in the capacity ofamicuscuriae.Upon the evidence, oral and documentary, adduced at the hearingand from the entire record before it, the Board makes the following :FINDINGS OF FACTI.TFIE COMPANYI.The Panama Rail Road Company is a New York corporationorganized in 1849, with its principal office in New York, N. Y. In1904, at about the time of the acquisition of the Panama Canal, thecapital stock of the Company was purchased by the government of.theUnited States.The Company is owned and controlled by, andoperated for the account of the United States. It is a corporationengaged in business for profit, and competes with other railroadsand steamship companies.II.The Company owns and operates, in addition to a railroadand other business enterprises in the Canal Zone, four steamshipswhich make regular advertised and scheduled sailings betweenNew York, N. Y., Haiti and the Carial Zone 1 Two of the vessels 2are regularly engaged in the carriage -of passengers, freight (general1The four vessels are the steamshipsAncon, Cristobal. BuenaventuraandGuayagi.nl.They make regular scheduled tiips,between the ports of New York, N. Y., Port An Prince,Haiti, and Cristobal, Canal Zone (Exhibit B-3).2TheAnconand theCristobal5727-37-vol iT-20 292NATIONAL LABOR RELATIONS BOARDcargo) and refrigeration between these ports; the other two 3 areconfined to freight (general cargo). The ships also carry mail.,III. The Company is engaged in traffic and commerce betweenthe United States and foreign countries ° and the deck officers andengineers employed on the vessels operated by the Company aredirectly engaged in such traffic and commerce.II.THE QUESTION CONCERNING REPRESENTATIONIV. The M. E. B. A. is a labor organization which admits tomembership marine engineers licensed by the United States Steam-boat Inspection Service.It has been in existence since 1864, andunder its present name since 1883.6Until 1921, the M. E. B. A.bargained collectively and entered into agreements with the Com-pany in behalf of its engineer members for some years. Thereafter,and until the present time, the M. E. B. A. has had members amongthe licensed engineers employed by the Company.V. The U. L. 0., formed in about 1933 or 1934, is a labor organ-ization which admits to membership both deck officers and marineengineers licensed by the United States Steamboat Inspection Serv-ice.Early in 1936, the U. L. 0. approached Thomas H. Rossbottom,vice-president of the Company in charge of the operations of itssteamship line, and proposed an agreement covering wages, hoursand working conditions for both deck officers and engineers.Afterseveral conferences, such an agreement, including a provision foremployment of U. L. 0. members "whenever possible", was enteredinto between the U. L. 0. and the Company on April 18, 1936.7TheU. L. 0. at the time informed Rossbottom that it represented amembership of more than 50 per cent of the 32 deck officers andengineers employed by the Company.83TheBuenatenturaand theGuayaquil.* For the year ending June 30, 1935, the Company's total revenue from its steamshiplinewas$1,162,268 67.Freight carried totalled 163,304 tons.Passengers totalled 6,546.(Exhibit B-2, table p 37.)5 The status of the Canal Zone, for the purposes of commerce,is that of a foreigncountry.33 Stat.843, 19 U. S. C. A., Sec. 126("All laws affecting imports of articles...from foreign countries shall apply to articles...from the Canal Zone, Isthmus ofPanama, and seeking entry into any State...of the United States . . .").See 27Op.'Atty. Gen. 594(holding that the Canal Zone is not one of the possessions of the UnitedStates,.but rathena place subject to-the use,occupation and control of the United States,for the,purpose,,of constructing and maintaining the Panama Canal).See alsoKaufmanv.Smith(C. C., D. N. J.)175 F. 887(importations into the United States from the CanalZone are dutiable).Further, the Company steamships sail regularly between New Yorkand Haiti en route to the Canal Zone; the ships carrying passengers stop regularly atPort An Prince,Haiti, on the voyages-between Cristobal and New York (Exhibit B-3).e Exhibit B-5.'Exhibit B-4.8 Each of -the Company's four vessels employs four licensed deck officers,the captain,and a first,second and third officer,and four licensed engineers,a chief and three assist-ants.The Company's licensed personnel thus totals 32, consisting of 16 deck officers and16 engineers. DECISIONS AND ORDERS293VI. The M. E. B. A. learned of the agreement five or six daysafter it was signed, and protested to Rossbottom, reciting its claimthat the Company's engineers were mostly M. E. B. A. members.Rossbottom replied that the Company did not know how many engi-neers were in fact U. L. 0. members; that he would look into thematter; and that if he discovered that a majority or many of theengineers were M. E. B. A. members, he would take up with theU. L. 0. the matter of abrogating the agreement concerning the engi-neers.Rossbottom then, through his superintending engineer, ques-tioned the licensed officers employed on the Company's vessels, and,sometime in June, ascertained that of the 16 deck officers, 13 or 14were U. L. 0. members ; and that of the 16 engineers, two wereU. L. 0. members, one belonged to no organization, and 13 weremembers of the M. E. B. A.VII. The situation created by the representations of the U. L. 0.to the Company and the agreement of April 18th caused the M. E.B. A. to secure signatures to an authorization for collective bar-gaining from engineer members as the Company's ships arrived inNew York during the six weeks after May 23rd. (The authoriza-tion will be discussed more fully hereafter.)When the third engi-neer of the steamshipBuenaventura,a member of the M. E. B. A.,left the Company's employment during this time, he was replaced byan engineer who was a member of the U. L. 0., under the termsof the April agreement.Further, a list of U. L. 0. members as ofthe date of the hearing, introduced into the record, shows the namesof three engineers who signed the M. E. B. A. authorization and whowere claimed as dues-paying members by M. E. B. A. at the timeof the hearing.There is testimony indicating that the situationcreated by the April agreement may have caused some engineers,dues-paying members of the M. E. B. A., employed by the Company,to join the U. L. 0. as well.VIII. A question has arisen concerning the representation oflicensed engineers employed on the Company's vessels.This ques-tion tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce between the United States andforeign countries.9O Statistics compiled by the Bureau of Labor Statistics,United States Department ofLabor, and certified with the seal of the Department by the Acting Secretary of Laborand the Commissioner of Labor Statistics,show that in 1934, in the water transportationindustry,out of 76 strikes and lockouts in that year involving 28,590 workers and causing1,069,642 man-days of idleness,25 were over "organization"issues, including unionrecognition,involved 12,844 workers and caused 501,818 man-days of idleness.FromJanuary throughJuly,1935,in the same industry,24 out of 45 strikes were over "organiza-tion" issues,and involved 5,155 workers and caused 125.366 man-days of idleness(Exhibit B-7). 294NATIONALLABOR RELATIONS BOARDIII.TILE APPROPRIATE UNIT'IX. As to the unit appropriate for collective bargaining, theM. E. B. A., in its petition, alleges that it should, be composed ofthe 16 engineers, employed on the Company's vessels,The U. L. O.contends for a unit to include the 32 licensed officers on the Com-pany's ships, deck officers as well as engineers.The Company,through Rossbottom, expressed its willingness to bargain collectivelywith the organization chosen by its licensed personnel, whether itbe one unit or several.10The brief filed by the International Unionof Operating Engineers, Marine Local Union No. 3, in the capacityofainicu.s curiae,pleads for a unit composed of engineers alone.X. In a number of cases we have determined that licensed marineengineers constitute an appropriate unit for the purposes of collec-tive bargaining and should not be included in one unit with deckofficers.'1By reason of their training, required qualifications, re-sponsibilities and duties, licensed marine engineers form a homoge-neous group, quite distinct in interest from licensed deck officers.12Moreover, licensed marine engineers and licensed deck officers havetraditionally been members of separate labor organizations, and havetraditionally bargained separately through such organizations.Theagreement between the company and the U. L. 0., a single agreementcovering both groups, was the first agreement of the kind inRossbottom's experience extending over several decades.XI. The U. L. O. seeks to support its contention for the largerbargaining unit by evidence of the use of the term "licensed officers"to include both deck officers and engineers in the published wagescales of the United States Shipping Board; 13 in the form of theCertificate of Inspection of the United States Bureau of Navigationand Steamboat Inspection; 14 in various rules and regulations affect-ing such officers issued by the Department of Commerce; and infederal legislation enacted and proposed.The U. L. O. bases itscontention as well on the fact that deck officers and engineers areexamined and licensed by the same federal agency, the Bureau of10Rossbottom explained in his testimony that he had been "misinformed" as to themembership of licensedofficers employed by the company in the U. L 0 at the time theApril agreement was entered into.---11In the Matter of Delaware-New Jersey PerryCo , Case No C-4, decided December 30,1935 (1 N L R B 85) ;In the Matter of InternationalMercantile Marine Co,Case NoR-24, decidedMarch21. 1936 (1 N L R B 384) ;In the Matter ofLykes BrothersSteamship Co . Inc, etal ,CasesNos R-36, 37,38, decidedJuly 8, 1936(supra,p102) ,In theMatter ofBlack Diamond Steamship Corporation,CaseNo R-107,decided September24, 19.16(supra,p241) :In the Matter of Swayne&Hoyt, Ltd.,Case No R-106,decidedOctober 2,1936(supra,p282).12 SeeIn the Matter of Black Diamond Steamship Company,supra,for a statement ofthese reasons.13Exhibit U L O -1."Exhibit U. L. 0,-2. DECISIONS AND ORDERS295Navigation and Steamboat Inspection of the Department ofCommerce.But,it is plain that these uses of the term "licensed officers" toinclude both groups are a matter of convenience in phraseology, andhave no bearing on their identity or lack of identity in functionor interest for collective bargaining.And the license qualificationsand examinations for the two groups are utterly different in char-acter, although administered by the same federal agency, thus furtheremphasizing, if anything, the distinct character of each group.Wefind nothing in the record before us requiring any departure fromour previous decisions on this point.XII.We find, therefore, that in order to insure to the licensedengineer employees of the Company the full benefit of their rightto self-organization and to collective bargaining, and otherwise toeffectuate the policies of the Act, all licensed marine engineers em-ployed as marine engineers on the vessels operated by the Companyconstitute a unit appropriate for the purposes of collective bar-gainmg.IV. DESIGNATION OF REPRESENTATIVESXIII. Of the 16 licensed marine engineers employed- on the Com-pany's four vessels, 14 were members of the M. E. B. A. on April18,1936,when the Company entered into agreement with theU. L. 0., according to the uncontradicted testimony of ClintonCassell, organizer for the M. E. B. A., who had collected dues fromsuch members during this time.The inquiry conducted by the Com-pany after the M. E. B. A. protested the agreement (see finding VIabove) revealed that 13 of the engineers were members of theM. E. B. A. This result is verified by the signatures of 13 licensedengineers employed by the Company appended to an authorization,dated May 23, 1936, designating the M. E. B. A. to represent themfor collective bargaining.15These signatures were secured by Cassellduring a six-week period following this date, as the Company's fourships docked in New York.16 L Cassell testified, in addition, that 13of the engineers were dues-paying members of the M. E. B. A. atthe time of the hearing.However, a list of the licensed officersemployed by the Company claimed to be members of the U. L. O.isExhibits B-6a and B-6b.16 The authorization (Exhibit B-6) bears 19 signatures, secured by Cassell and executedin his presence, each specifying the subscriber's title and ship.Cassell testified that fiveof the signatures were of engineers temporarily replacing regularly employed engineersfor a trip, of junior engineers or of non-licensed engineersOne signature, that ofC. Edward Douglass, is followed by the words,"exs/s Buenaventura 3rd Asst." ; there istestimony that the third engineer on that vessel left the Company's employment and wasreplaced by one Calder, a member of the U. L. 0The 13 remaining signatures areclearly those of licensed engineers regularly employed on the Company's four vessels. 296NATIONAL LABOR RELATIONS BOARDat the time of the hearing includes the names of three engineerswho signed the M. E. B. A. authorization.The testimonyindicatesthat because of the April agreement some of the engineers appliedfor membership in-the U. L. O. while retaining membership in theM. E. B. A. Assuming that the choice of these threeengineers ofa representative for collective bargaining is thus made doubtful,there still remains a total of ten licensedengineers,of the 16 licensedengineers regularly employed by the Company on its fourvessels,who had designated the M. E. B. A. as their representative fork thepurposes of collective bargaining at the time of the hearing.XIV. We find, therefore, that the M. E. B. A. has been designatedas their representative for the purposes of collective bargaining bya majority of the licensed engineers employed by the Company on itsfour vessels.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of licensed marine engineers employed as marine engineerson the vessels of the Panama Rail Road Company,within the mean-ing of Section 9 (c) and Section 2, subdivisions(6) and(7) of theAct.2.The licensed marine engineers employed as marine engineers onthe vessels of the Panama Rail Road Company constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.3.The Marine Engineers Beneficial Association,having beendesignated by a majority of the licensed marine engineers employedon the vessels of the Panama Rail Road Company as their representa-tive for the purpose of collective bargaining,is, by virtue of Section9 (a) of the Act, the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages,hours of employment and other conditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act (49 Stat. 449), and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT Is HEREBY CERTIFIED that the Marine Engineers Beneficial Asso-ciation has been designated by a majority of the licensed marineengineers employed on the vessels of the Panama Rail Road Com- DECISIONS AND ORDERS297pany, New York, N. Y., as their representative for the purposes ofcollective "bargaining with the Panama Rail Road Company, andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, the Marine Engineers Beneficial Associationis the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.